Citation Nr: 1129623	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.  The Board remanded the claim for additional development in September 2009 and it has now been returned for appellate disposition.  The claim is now within the jurisdiction of the RO in Buffalo, New York.


FINDING OF FACT

The Veteran's migraine headaches were not shown to consist of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in June 2004, prior to the rating decision that is appealed herein, which explained VA's duty to assist her with developing evidence in support of her claim.  The letter also explained that in order to receive a higher rating for her migraine headaches, the Veteran needed to show that they got worse.  The Veteran was sent another letter in January 2010 that explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran's claim was subsequently readjudicated in a January 2011 supplemental statement of the case (SSOC), thereby curing any predecisional notice error.   

In addition to its duties to provide the claimant with the above mentioned notices, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, vocational rehabilitation records, and written statements from the Veteran.  The Veteran has not identified any additional evidence that exists in support of her claim.  The Veteran was afforded 2 VA examinations with respect to her migraine headaches which adequately documented the symptoms and functional effects of her headaches.  

Prior Remand

This case was remanded by the Board in September 2009.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

The September 2009 remand instructed that the RO provide the Veteran with the notice required by Dingess, that it contact the Veteran and request that she provide information about more recent treatment that she received for her headaches, that it contact the Veteran and request that she provide any evidence in her possession that documents her symptoms, and that the Veteran be afforded a new VA examination to determine the current severity of her headaches.  As previously noted, the required notice was sent to the Veteran in January 2010.  The January 2010 letter also requested the information set forth above from the Veteran but she did not respond to the letter.  The Veteran was afforded a VA examination that adequately documented her symptoms in May 2010.  Therefore, there was substantial compliance with the remand instructions.

 Increased Rating

The Veteran contends that the symptoms of her migraine headaches are more severe than are contemplated by the currently assigned 30 percent rating. 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, diagnostic code 8100.  A 30 percent rating is assigned when there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A rating of 50 percent is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A VA treatment records from July 2004 reflected that the Veteran's then current treatment for her migraine headaches included the use of ibuprofen and caffeine.  A plan for weaning these medications was formed with the Veteran.  She was instructed on the dosing and possible side effects of amitryptiline which was prescribed to treat her migraine headaches.  She was instructed to stop using analgesics because this was probably causing analgesic overuse exacerbations of her headaches.  A CT scan was ordered to rule out a significant lesion.  

The Veteran was afforded a VA examination of her headaches in August 2004.  At that time she reported that when she gets a migraine it is most often at the apex of her scalp, with a prodromal sign of some tingling in the upper right portion of her arm and also some cloudiness of vision.  She did not report any associated nausea or vomiting.  She was enrolled in college classes which she was able to attend despite her migraine headaches.  The Veteran reported that she treated her headaches with Motrin (ibuprofen).  However, it appeared from her prescription record that she was prescribed amitriptyline for her headaches.  She reported that her headaches occurred 2 to 3 times a week and lasted approximately 1 day.  Her physical examination was normal.  The examiner assessed that the Veteran's headaches caused a moderate amount of physical impairment because of the discomfort and the frequency.  

A treatment record dated in November 2004 indicated that the Veteran was weaned off all of her medications except amitryptiline and had done well until that week.  She started with flashing in front of her eyes, nausea, and headache.  It was resolved with sleep and Motrin.  It returned today.  The Veteran was prescribed propanolol to help with her headaches.  Subsequent treatment records reflect that the Veteran's headaches improved with the use of propanolol but she sometimes forgot to take it.  A CT scan of her head was negative.  

In her notice of disagreement dated in January 2005 the Veteran asserted that the VA examiner was mistaken in describing her symptoms.  The Veteran reported that when she felt a migraine coming on that she got a dull pain on either the right or left side of her head, got dizzy, her vision got fuzzy and she saw floaters, and her right side got numb.  The Veteran reported that contrary to what she told the VA examiner, she did sometimes get nausea and vomiting with her headaches.  She also contended that her migraine headaches lasted longer than 1 day.  She reported that the amitryptiline that she was prescribed did not help with her headaches.  She reported that while she sometimes attended school classes with her migraines, at other times she stayed home.  

More recent treatment records do not show that the Veteran received additional treatment for her headaches.  She was noted to have a history of migraine headaches but was not reporting any current headaches.  

The Veteran was reexamined by VA in May 2010.  The Veteran reported that she started having headaches shortly after entry on active duty.  They would occur 3-4 times per month and last throughout the night.  The headaches were constant, right sided, and were preceded by an aura consisting of a scotoma in the right eye and numbness in the right upper extremity.  Upon onset of the headache there would be nausea and gradually the numbness would fade.  The Veteran was able to continue her duties despite her headaches.  The Veteran reported that there was little change in her headaches since that time.  She continued to have an aura preceding the headache consisting of floaters in her right eye.  When this occurred the Veteran tried to get ahead of the headache by taking ibuprofen and caffeine.  They do not prevent the headache, but they make it less intense.  The headaches are throbbing and right unilateral.  The continued to occur 3 to 4 times per month.  If the Veteran took Motrin at the onset of the headache it became a dull ache which is mildly exacerbated by change in position and she is able to continue her planned activities, including attending classes at school.  If she does not take Motrin, then the headache becomes severe to the point that she has to go home to rest in a dark room.  These more severe forms of migraine are greatly reduced in severity by the next morning to the point that she is able to arise, go to work or school, take a couple of Motrin, and by mid-day the pain is completely gone.  The Veteran estimated that these prostrating headaches occurred approximately twice monthly.  The Veteran has not been able to identify any specific triggers for her migraines.  The Veteran reported that during the past 13 months her headaches occurred 2 to 3 times per month and less than half of the attacks were prostrating.  They were not treated with continuous medication and the duration was usually hours.  

The Veteran reported that she had increased absenteeism and diminished productivity due to her migraine headaches.  She was unable to work on the computer when she was having a migraine.  She had decreased concentration, lack of stamina, and pain.  During prostrating attacks of migraine headaches she stopped all activities to rest.  The Veteran was employed full time.  She estimated that she lost 8 weeks of time from work over the last 12 months due to a combination of migraine headaches and infections.  

Vocational rehabilitation records reflect that the Veteran was able to successfully complete her course of education through the vocational rehabilitation program.  Upon completion of the program she obtained work as an administrative technician at Air Force Rome Labs.  The Veteran did not perform any duties that aggravated her existing health issues.  Based on her testimony, she was currently medically stable and fully qualified to perform her job duties.  

The evidence does not show that the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran indicated that while she frequently gets prolonged headaches, they are not usually prostrating and that she has prostrating headaches only 1 to 2 times per month, each lasting less than 1 day.  She is generally able to treat the headaches with ibuprofen which causes the headaches to be less severe.  When the Veteran has less severe headaches, she is able to carry out her daily activities such as work and school.  She was able to successfully complete a course of study through the vocational rehabilitation program despite her headaches, and, thereafter, obtained and retained employment as an administrative technician.  At the time she took this job, she considered herself to be medically stable and fully qualified to perform her job duties.  

While the Veteran told the examiner that she missed 8 weeks of work in the last year due to headaches and infections, she provided no documentation of this and it is inconsistent with what she told the examiner about the frequency and severity of her headaches, namely, that these were prostrating in nature only 1 to 2 times per month lasting less than one day and that, at other times, she was able to carry out her daily activities despite her headaches.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of attacks of migraine headaches are expressly contemplated by the rating schedule.  



ORDER

A rating in excess of 30 percent for migraine headaches is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


